BLD- 265                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-3927
                                       ___________

                                  JOHN R. WALSH III,
                                              Appellant

                                             v.

                      HONORABLE JUDGE TRISH CORBETT,
                      Lackawanna County Court of Common Pleas
                      ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. Civil No. 3-15-cv-02313)
                     District Judge: Honorable Malachy E. Mannion
                      ____________________________________

    Submitted for Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   May 26, 2016
              Before: FUENTES, KRASUE, and SCIRICA, Circuit Judges

                               (Opinion filed: June 7, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         John R. Walsh III appeals from an order of the United States District Court for the

Middle District of Pennsylvania, which dismissed his case. As no substantial question is

presented by the appeal, we will summarily affirm the District Court’s judgment. See

Third Circuit LAR 27.4 and I.O.P. 10.6.

         Walsh filed in the District Court a motion to proceed in forma pauperis (“IFP”),

along with a motion for an emergency injunction. Walsh sought to halt the auction and

foreclosure of the sale of his home, scheduled for December 5, 2015, which had been

ordered by the Honorable Trish Corbett, Lackawanna County Court of Common Pleas, as

part of Walsh’s divorce proceedings. Walsh also asked in his motion (docketed as a

complaint) that the District Court order Judge Corbett “to take notice of PLAINTIFF’s

rights under Title II of the Americans with Disabilities Act” as the state court judge had

allegedly failed to take into account that he has a mental disability. Walsh further asked

the Court “to appoint a new divorce master who will be [sic] respect PLAINTIFF’s

request for a reasonable accommodation of his disability in a new hearing.” The Court

granted his IFP motion, but denied the injunction request on December 2, finding that the

motion/complaint was barred by the Rooker-Feldman doctrine.1 The Court noted that all

four factors for applying the doctrine were met as: (1) Walsh lost in state court; (2) he

complained of injuries caused by the state-court judgment; (3) that judgment was

rendered before he filed his motion in the District Court; and (4) he was inviting the


1
    See Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923), and D.C. Ct. App. v. Feldman, 460
                                              2
District Court to review and reject the state court judgment. See Dist. Ct. Mem. Op. at 3-

4 (citing Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d

Cir. 2010)). The Court concluded that it lacked jurisdiction, that Walsh failed to state a

claim upon which relief could be granted, and that Walsh’s claims were frivolous.

       Walsh appealed the next day. We have jurisdiction to review the District Court’s

final judgment pursuant to 28 U.S.C. § 1291, and we exercise plenary review over the

Court’s order dismissing the complaint. See Great W. Mining & Mineral Co., 615 F.3d

at 163. We agree with the District Court that Walsh’s complaint was barred by the

Rooker-Feldman doctrine: (1) he complained about his loss in the state court (the order

to auction his home); (2) he complained of the injuries caused by the state court order

(that he would lose his home); (3) the state court order was entered before he commenced

the federal proceeding; and (4) he invited the District Court to review and overturn the

state court order. See id. at 166. We will therefore affirm the District Court’s judgment.

       Turning to the motions pending in our Court, Walsh’s “‘Motion for Set Aside’ of

the Auction of December 5, 2015” asks us to “set aside the results of the auction” of his

home, which apparently took place as scheduled, “until such time [as his] appeals are

exhausted in the Commonwealth Courts for Pennsylvania.” He argues that Judge Corbett

ignored his rights under the ADA and failed to provide him with due process in the state




U.S. 462 (1983).
                                             3
court proceeding. He complains that his wife’s brother made the only and winning bid,

far under the appraised price.

       Walsh does not explain what authority we would have to “set aside the results of

the auction.” We note that “[f]ederal courts are courts of limited jurisdiction.” Zambelli

Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 418 (3d Cir. 2010). We can grant injunctive

relief in extraordinary cases pursuant to 28 U.S.C. § 1651, which grants us the power to

“issue all writs necessary or appropriate in aid of [our] . . . jurisdiction[] and agreeable to

the usages and principles of law.” But a writ of mandamus is traditionally used only “to

confine an inferior [federal] court to a lawful exercise of its prescribed jurisdiction or to

compel it to exercise its authority when it is its duty to do so.” In re Pressman-Gutman

Co., Inc., 459 F.3d 383, 399 (3d Cir. 2006) (quoting Roche v. Evaporated Milk Ass’n,

319 U.S. 21, 26 (1943)). Walsh is not asking us to compel the District Court to do

anything; rather, he asks us to reverse the sale of his home, ordered by the state court.

Reversing Walsh’s home sale would not aid us in exercising our jurisdiction to review the

District Court’s order. We thus lack the authority to do as he asks. See White v. Ward,

145 F.3d 1139, 1140 (10th Cir. 1998) (per curiam) (federal court lacks authority to direct

state court to perform its duty); Demos v. United States Dist. Court for the E. Dist. of

Wash., 925 F.2d 1160, 1161 (9th Cir. 1991) (same). Walsh’s motion and supplement are

thus denied.




                                               4